Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed May 24, 2021.

3.	Claims 21-24 have been cancelled.

Allowable Subject Matter
4.	Claims 1-8 and 11-18 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed May 24, 2021.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a second DSN system that includes a second plurality of storage units, a second plurality of dispersed storage (DS) processing units and a second set of management units, wherein the second set of management units manages a second set of configuration data of the second DSN system, and wherein a first management unit of the second set of management units: 
when in a first mode, manages at least a first configuration data of the first set of configuration data; when in a second mode, manages at least a first configuration data of the second set of configuration data; and when in a third mode, manages at least the first configuration data of the first and second sets of configuration data, 
further comprising a third DSN system that includes a third plurality of storage units, a third plurality of dispersed storage (DS) processing units and a third set of management units, of the third set of management units is operable to: 
when in a fourth mode, manages at least a first configuration data of the third set of configuration data; when in a fifth mode, manages at least the first configuration data of the first and third sets of configuration data; when in a sixth mode, manages at least the first configuration data of the second and third sets of configuration data; and when in a seventh mode, manages at least the first configuration data of the first, second and third sets of configuration data” (emphasis added) as recited in independent claims 1 and 8.
	None or the prior art of record either alone or in combination explicitly teaches, discloses, or suggests management units of a dispersed storage networks (DSN) comprising various modes associated with managing various configuration data located among plurality of the dispersed storage networks (DSN).  For at least the reasons above, claims 1-8 and 11-18 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
June 3, 2021